Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 3/30/2021 have been entered and fully considered.  Claims 1, 6, 11 and 22 are amended, claims 2, 3, 5, 7, 8, 10, 12, 13, 16, 19 and 23 are canceled, claims 26 and 27 are new, and claims 1, 4, 6, 9, 11, 14, 15, 17, 18, 20-22 and 24-27 are currently pending. 

Response to Arguments
Applicant's arguments with respect to claims 1, 4, 6, 9, 11, 14, 15, 17, 18, 20-22 and 24-27 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 11, 14, 15, 17, 18, 20-22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0064886 A1), hereinafter Kim, in view of Choi et al. (US 2014/0010139 A1), hereinafter Choi, further in view of Horn (US 2010/0157944 A1). 

Regarding claim 1, Kim teaches a method performed by a terminal in a wireless communication system (Figures 5 and 7), the method comprising:
receiving, from a first base station, a cell access indication message for a second base station (Figures 5, 7 and Paragraph 0051; the serving base station and a target base station may determine whether to perform the handover based on the measurement result.  The serving base station transmits Handover command [interpreted as cell access indication] to the UE) based on a quality of a radio link between the first base station and the terminal (Figures 5, 7 and Paragraph 0051; a measurement result satisfies a measurement result report condition included in the measurement configuration, the terminal may report the measurement result to the network (i.e., current serving base station).  Paragraph 0052; the handover is performed when a quality of serving cell becomes bad);
performing a random access procedure with the second base station (Figures 5, 7 and Paragraph 0051 the terminal may attempts to access into the target base station (or attach to the target cell) through a random access procedure); and
after the random access procedure with the second base station (Figures 5, 7, Paragraphs 0051 and 0094; after the UE perform the random access procedure with the , receiving from the first base station and the second base station, downlink data until a connection with the first base station is released (Paragraph 0090; soft handover; performing a handover while maintaining a connection access with the an existing serving cell, therefore communicating with and receiving data from both the first base station and the second base station, and only release connection with the first base station after the handover to the second base station is completed);
releasing a connection with the first base station (Figures 5, 7, Paragraphs 0094; after receiving the random access response from the target base station, the terminal may remove stored serving base station configuration).
Kim may not specifically teach wherein the terminal is configured with two protocol stacks including a first protocol stack for the first base station and a second protocol stack for the second base station, wherein the first protocol stack includes a first medium access control (MAC) layer and a first radio link control (RLC) layer, and wherein the second protocol stack includes a second MAC layer and a second RLC layer.  In an analogous art, Choi teaches wherein the terminal is configured with two protocol stacks including a first protocol stack for the first base station and a second protocol stack for the second base station (Paragraph 0025; user device 30 includes a first radio 82 and antenna 84 for communicating via the primary cell 12, and a second radio 86 and antenna 88 for communicating via the secondary cell 14.  The antenna 84 and 88 are independent at one or more of the stack protocols), wherein the first protocol stack includes a first medium access control (MAC) layer and a first radio link control (RLC) layer, and wherein the second protocol stack includes a second MAC layer and a second RLC layer (Paragraph 0025; the antennas 84 and 88 of the UE are independent .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kim and Choi because it would alleviate the  UE reception of system information degradation (Choi, Paragraph 0005).
The combination of Kim and Choi may not specifically teach releasing the connection with the first base station according to an instruction from the second base station.  In an analogous art, Horn teaches releasing the connection with the first base station according to an instruction from the second base station (Figure 5 and Paragraph 0069; by sending a Release Resource message, the target eNB informs the source eNB that the handover was successful and triggers the release of resources with the UE).  In addition, Horn teaches that during soft handover, each access terminal 806 may communicate with one or more access points/base stations 804 on a forward link (FL) and/or a reverse link (RL) at a given moment (Paragraph 0082).  Thus after access request with the second base station, the access terminal receives from the first base station and the second base station downlink data until a connection with the first base station is released (Figure 5 and Paragraph 0069).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kim, Choi and Horn because there is a need for effective mechanisms to control access to such base stations during handover (Horn, Paragraph 0008).

a terminal in a wireless communication system (Figures 5 and 7), the terminal (Figures 5, 7 and Paragraph 0025; UE) comprising: 
at least one transceiver (Figures 5, 7, Paragraph 0051; UE may communicate with the serving base station and target base station); and
at least one processor, operatively coupled to the at least one transceiver (Figures 5, 7, Paragraphs 0051 and 0131; a processor.  It would have been obvious that the processor of the UE controls the transmitting and receiving of the UE).

Regarding claim 11, Kim teaches a first base station in a wireless communication (Figures 5 and 7), the base station comprising:
at least one transceiver (Figures 5, 7, Paragraph 0051; base station may communicate with the UE and target base station); and
at least one processor, operatively coupled to the at least one transceiver (Figures 5, 7, Paragraphs 0051 and 0131; a processor.  It would have been obvious that the processor of the base station controls the transmitting and receiving of the base station), configured to:
communicate with a terminal (Figures 5, 7 and Paragraph 0051; UE communicate with a serving base station);
receive a message including information of a quality of a radio link between the first base station and the terminal (Figures 5, 7 and Paragraph 0051; a measurement result satisfies a measurement result report condition included in the measurement , 
transmit, to the terminal, a cell access indication message for a second base station based on the message (Figures 5, 7 and Paragraph 0051; the serving base station and a target base station may determine whether to perform the handover based on the measurement result.  The serving base station transmits Handover command [interpreted as cell access indication] to the UE), and
transmit, to the terminal, downlink data until a connection with the terminal is released (Paragraph 0090; soft handover; performing a handover while maintaining a connection access with the an existing serving cell, therefore communicating with and receiving data from both the first base station and the second base station, and only release connection with the first base station after the handover to the second base station is completed),
wherein the cell access indication message is used to a random access procedure between the second base station and the terminal (Figures 5, 7 and Paragraph 0051 the terminal may attempts to access into the target base station (or attach to the target cell) through a random access procedure.  Paragraph 0093; the Handover command may include a radio bearer reconfiguration in GERAN 1u system type and a DL-DCCH-message containing RRC connection reconfiguration in an E-UTRA system type), and
wherein the connection with the terminal is released (Figures 5, 7, Paragraphs 0094; after receiving the random access response from the target base station, the terminal may remove stored serving base station configuration.  Paragraph 0090; soft after the random access procedure with the second base station (Figures 5, 7, Paragraphs 0051 and 0094; after the UE perform the random access procedure with the target base station).
Kim may not specifically teach wherein the terminal is configured with two protocol stacks including a first protocol stack for the first base station and a second protocol stack for the second base station, wherein the first protocol stack includes a first medium access control (MAC) layer and a first radio link control (RLC) layer, and wherein the second protocol stack includes a second MAC layer and a second RLC layer.  In an analogous art, Choi teaches wherein the terminal is configured with two protocol stacks including a first protocol stack for the first base station and a second protocol stack for the second base station (Paragraph 0025; user device 30 includes a first radio 82 and antenna 84 for communicating via the primary cell 12, and a second radio 86 and antenna 88 for communicating via the secondary cell 14.  The antenna 84 and 88 are independent at one or more of the stack protocols), wherein the first protocol stack includes a first medium access control (MAC) layer and a first radio link control (RLC) layer, and wherein the second protocol stack includes a second MAC layer and a second RLC layer (Paragraph 0025; the antennas 84 and 88 of the UE are independent at one or more of the medium access control (MAC) layer and radio link control (RLC) layer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kim and 
The combination of Kim and Choi may not specifically teach wherein the connection with the terminal is released according to an instruction of the second base station after the random access procedure with the second base station.  In an analogous art, Horn teaches wherein the connection with the terminal is released according to an instruction of the second base station after the random access procedure with the second base station (Figure 5 and Paragraph 0069; by sending a Release Resource message, the target eNB informs the source eNB that the handover was successful and triggers the release of resources with the UE).  In addition, Horn teaches that during soft handover, each access terminal 806 may communicate with one or more access points/base stations 804 on a forward link (FL) and/or a reverse link (RL) at a given moment (Paragraph 0082).  Thus after access request with the second base station, the access terminal receives from the first base station and the second base station downlink data until a connection with the first base station is released (Figure 5 and Paragraph 0069).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kim, Choi and Horn because there is a need for effective mechanisms to control access to such base stations during handover (Horn, Paragraph 0008).

Regarding claim 22, claim 22 recites similar features as claim 11, therefore is rejected for at least the same reason as discussed above regarding claim 1.  

Regarding claims 14, 17, 20 and 24, the combination of Kim/Choi/Horn teaches all of the limitations of claims 1, 6, 11 and 22, as described above.  Further, Choi teaches wherein the first protocol stack is associated with a first antenna of the terminal, and wherein the second protocol stack is associated with a second antenna of the terminal (Paragraph 0025; user device 30 includes a first radio 82 and antenna 84 for communicating via the primary cell 12, and a second radio 86 and antenna 88 for communicating via the secondary cell 14.  The antennas 84 and 88 of the UE are independent at one or more of the medium access control (MAC) layer and packet data convergence protocol (PDCP) layer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kim and Choi because it would alleviate the  UE reception of system information degradation (Choi, Paragraph 0005).

Regarding claims 15, 18, 21 and 25, the combination of Kim/Choi/Horn teaches all of the limitations of claims 1, 6, 11 and 22, as described above.  Further, Kim teaches wherein the cell access indication message includes dedicated access information for the second base station via radio resource control (RRC) signaling (Paragraph 0058; RRC reconfiguration messages are used for performing handover procedure.  Figures 5, 7, Paragraph 0093; the Handover command/RRCConnectionReconfiguration may include a radio bearer reconfiguration in GERAN 1u system type and a DL-DCCH-message containing RRC connection reconfiguration in an E-UTRA system type).

Claims 4, 9, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi and Horn, as applied in the claims above, further in view of Oh et al. (US 2014/0206414 A1), hereinafter Oh.

Regarding claims 4 and 9, the combination of Kim/Choi/Horn teaches all of the limitations of claims 14 and 17, as described above.  Further, Kim teaches after the releasing of the connection with the first base station (Figures 5, 7, Paragraphs 0094; after receiving the random access response from the target base station, the terminal may remove stored serving base station configuration.  Paragraph 0090; soft handover; performing a handover while maintaining a connection access with the an existing serving cell, and thereby disconnect from the serving cell after the new connection has been established with the target cell). 
The combination of Kim/Choi/Horn may not specifically teach changing an antenna setting for the second base station from a single input single output to a multi-input multi-output.  In an analogous art, Oh teaches changing an antenna setting for the second base station from a single input single output to a multi-input multi-output (Figures 3A, 3B, and Paragraphs 0172, 0246, 0406-0413; antenna #1 and antenna #2 are SISO communicating with eNB 2420 and 2430 respectively.  After releasing connection with the first eNB 2420, change antenna setting to MIMO so that both antenna #1 and antenna #2 are communicating with second eNB 2430).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kim/Choi/Horn and Oh 

Regarding claims 26 and 27, the combination of Kim/Choi/Horn teaches all of the limitations of claims 1 and 6, as described above.  Further, Kim teaches after the releasing of the connection with the first base station (Figures 5, 7, Paragraphs 0094; after receiving the random access response from the target base station, the terminal may remove stored serving base station configuration.  Paragraph 0090; soft handover; performing a handover while maintaining a connection access with the an existing serving cell, and thereby disconnect from the serving cell after the new connection has been established with the target cell).
The combination Kim/Choi/Horn may not specifically teach communicating with the first base station using a first antenna of the terminal and communicating with the second base station using a second antenna of the terminal; changing an antenna setting for the second base station from a single input single output to a multiple input multiple output; and communicating with the second base station using the first antenna and the second antenna.  In an analogous art, Oh teaches communicating with the first base station using a first antenna of the terminal and communicating with the second base station using a second antenna of the terminal (Figures 3A, 3B, and Paragraphs 0172, 0246, 0406-0413; antenna #1 is communicating with eNB 2420 and antenna #2 is communicating with eNB 2430); changing an antenna setting for the second base station from a single input single output to a multiple input multiple output; and communicating with the second base station using the first antenna and the second antenna (Figures 3A, 3B, and Paragraphs 0172, 0246, 0406-0413; after releasing connection with the first eNB 2420, change antenna setting to MIMO so that both antenna #1 and antenna #2 are communicating with second eNB 2430).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kim/Choi/Horn and Oh because there is a need for a configuration in which a terminal selects a base station or repeater for performing a communication and communicates with the selected base station or repeater (Oh, Paragraph 0004).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.G./Examiner, Art Unit 2647 
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649